Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission dated 12/15/2020 has been received and made of record. 
Application 17/122,212 claims foreign priority to JP2020-106992, filed 06/22/2020. 
The Information Disclosure Statement (IDS) dated 12/15/2020 has been received and fully considered. 
Claims 1-20 are currently pending in Application 17/122,212. 
Claims 1-20 are rejected as detailed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the selected process" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 does refer to a process that is selected for information input, but Claim 17 states that the system will not accept the selection of such a process. Therefore returning the document to “the selected process” cannot be resolved with this understanding of the term. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farmer (US 2013/0167020 B2).

Regarding claims 1 and 20, Farmer discloses An information processing apparatus (Farmer: Abstract and Claim 29, “system”)/a non-transitory computer readable medium storing a program causing a computer including a processor to execute a process for information processing (Farmer: Abstract and Claim 15, “computer program product…”), comprising: 
	a processor configured to (Farmer: Paragraph [0073], “processor 1320”)
	 acquire a document (Farmer: Paragraph [0073], “The electronic document can be sent 1315 through e-mail, HTTP, or a central workflow server like Adobe Live Cycle. The electronic document 1315 can also be transported on a physical medium. The computer communicates with a user through user interface devices 1325 such as a monitor, keyboard, and mouse. The computer can access an archive 1330 of electronic documents 1335, which can be stored on a disk or a network server. After the user handles the electronic document 1305, by input communicated to the processor 1320 through the user interface devices 1325, a new version of the electronic document 1340 is produced, with updated workflow information 1345. The new version of the electronic document 1340 can be sent to other workflow participants or stored in the archive 1330.”); 
	determine a route on which the document is to be processed in a workflow (Farmer: Figure 5 and Paragraphs [0052]-[0053], “An on-screen virtual routing slip 525 can list the past and future workflow participants and indicate whether the current user is assigned a present activity. In this example, the routing slip 525 indicates that Steve Secretary and Theobald Traveler are past workflow participants, because they already handled the electronic document and their names are crossed out. Boris Boss is listed next on the routing slip 525, and so even without the user message 505 it can be inferred that Boris Boss has an assigned activity. Bertha Beancounter and Steve Secretary are future workflow participants, because their names appear after Boris Boss's name on the routing slip 525… The electronic document can be a form, in which case the electronic document 510 can be displayed with previously entered data 535. In this example, the electronic document 510 has attached files and previously entered data 535. This is because Theobald Traveler already handled the electronic document, indicated by the routing slip 525, and his assigned activity was to enter form data, see FIG. 2.”); 
	determine a first process that is a final process for processing the document on the route among processes in which information is allowed to be input for a first item included in the document (Farmer: Figure 5 and Paragraphs [0052]-[0053], “An on-screen virtual routing slip 525 can list the past and future workflow participants and indicate whether the current user is assigned a present activity. In this example, the routing slip 525 indicates that Steve Secretary and Theobald Traveler are past workflow participants, because they already handled the electronic document and their names are crossed out. Boris Boss is listed next on the routing slip 525, and so even without the user message 505 it can be inferred that Boris Boss has an assigned activity. Bertha Beancounter and Steve Secretary are future workflow participants, because their names appear after Boris Boss's name on the routing slip 525… The electronic document can be a form, in which case the electronic document 510 can be displayed with previously entered data 535. In this example, the electronic document 510 has attached files and previously entered data 535. This is because Theobald Traveler already handled the electronic document, indicated by the routing slip 525, and his assigned activity was to enter form data, see FIG. 2.”; the last user listed is the “first process that is a final process” and form field entry constitutes input for a first item); 
	and display the first item in a manner in accordance with the first process (Farmer: Figure 5 and Paragraphs [0052]-[0053], “An on-screen virtual routing slip 525 can list the past and future workflow participants and indicate whether the current user is assigned a present activity. In this example, the routing slip 525 indicates that Steve Secretary and Theobald Traveler are past workflow participants, because they already handled the electronic document and their names are crossed out. Boris Boss is listed next on the routing slip 525, and so even without the user message 505 it can be inferred that Boris Boss has an assigned activity. Bertha Beancounter and Steve Secretary are future workflow participants, because their names appear after Boris Boss's name on the routing slip 525… The electronic document can be a form, in which case the electronic document 510 can be displayed with previously entered data 535. In this example, the electronic document 510 has attached files and previously entered data 535. This is because Theobald Traveler already handled the electronic document, indicated by the routing slip 525, and his assigned activity was to enter form data, see FIG. 2.”).

Farmer discloses 2. The information processing apparatus according to claim 1, wherein the processor is configured to display an input field for inputting the information for the first item in a manner in accordance with the first process (Farmer: Figure 5 and Paragraphs [0052]-[0053], “An on-screen virtual routing slip 525 can list the past and future workflow participants and indicate whether the current user is assigned a present activity… The electronic document can be a form, in which case the electronic document 510 can be displayed with previously entered data 535.”).

Farmer discloses 7. The information processing apparatus according to claim 1, wherein the processor is configured to accept a first operation for designating the first item among items included in the document and determine the first process that is the final process for processing the document on the route among processes in which information is allowed to be input for the first item designated by the first operation (Farmer: Figure 5 and Paragraph [0052], “An on-screen virtual routing slip 525 can list the past and future workflow participants and indicate whether the current user is assigned a present activity.”; the participants are editable).

Farmer discloses 8. The information processing apparatus according to claim 2, wherein the processor is configured to accept a first operation for designating the first item among items included in the document and determine the first process that is the final process for processing the document on the route among processes in which information is allowed to be input for the first item designated by the first operation (Farmer: Figure 5 and Paragraph [0052], “An on-screen virtual routing slip 525 can list the past and future workflow participants and indicate whether the current user is assigned a present activity.”; the participants are editable).

Farmer discloses 10. The information processing apparatus according to claim 1, wherein the processor is configured to accept a second operation for designating at least one non-input item for which information is not input among one or more items included in the document, determine, upon accepting the second operation, for each of the at least one non-input item, the first process that is the final process for processing the document on the route among processes in which information is allowed to be input for the at least one non-input item, and display each of the at least one non-input item in a manner in accordance with the determined first process (Farmer: Figure 5 and Paragraphs [0052]-[0053], “An on-screen virtual routing slip 525 can list the past and future workflow participants and indicate whether the current user is assigned a present activity… The electronic document can be a form, in which case the electronic document 510 can be displayed with previously entered data 535.”; each field of form data may or may not be filled in by earlier participants).

Farmer discloses 11. The information processing apparatus according to claim 1, wherein the processor is configured to, in a case where no information is input for the first item, display the first item in the manner (Farmer: Figure 5 and Paragraphs [0052]-[0053], “An on-screen virtual routing slip 525 can list the past and future workflow participants and indicate whether the current user is assigned a present activity… The electronic document can be a form, in which case the electronic document 510 can be displayed with previously entered data 535.”; each field of form data may or may not be filled in by earlier participants).

Farmer discloses 12. The information processing apparatus according to claim 1, wherein the processor is configured to, in a case where a process in which the document is being processed is the first process, display the first item in a manner different from that in other processes (Farmer: Figure 5 and Paragraphs [0052]-[0053], “An on-screen virtual routing slip 525 can list the past and future workflow participants and indicate whether the current user is assigned a present activity… The electronic document can be a form, in which case the electronic document 510 can be displayed with previously entered data 535.”; if the field is filled in by the penultimate participant, the form will be displayed differently to the final participant than to previous participants and the participant list will display all names other than the final name crossed out).

Farmer discloses 13. The information processing apparatus according to claim 1, wherein the processor is configured to, in a case where a process in which the document is being processed is a second process for which information for at least one second item included in the document is necessary and where the information is not input for the at least one second item, accept an instruction for selecting any of processes in which information is allowed to be input for the at least one second item and returning the document to the selected process (Farmer: Figure 3 and Paragraph [0056], “if the user's assigned activity is filling data into a form, the user may lack knowledge of the data necessary to fill the form completely, and so may consult on the form by sending it to someone who knows the missing data. In this example, the user may want to double-check the consultant's work, or may want to fill in additional information after the consultant, and so the user would choose to consult on the form so it would be returned to the user after the consultant handles it. Optionally, the consultant can herself choose to consult on the electronic document, in which case the electronic document would be sent to the second consultant, then back to the first consultant, then back to the user”).

Farmer discloses 14. The information processing apparatus according to claim 13, wherein the processor is configured to, in a case where the process in which the document is being processed is the second process and where the information is not input for the at least one second item, accept an instruction for selecting any of at least one person to be in charge of a process in which information is allowed to be input for the at least one second item and returning the document (Farmer: Figure 3 and Paragraph [0056], “if the user's assigned activity is filling data into a form, the user may lack knowledge of the data necessary to fill the form completely, and so may consult on the form by sending it to someone who knows the missing data. In this example, the user may want to double-check the consultant's work, or may want to fill in additional information after the consultant, and so the user would choose to consult on the form so it would be returned to the user after the consultant handles it. Optionally, the consultant can herself choose to consult on the electronic document, in which case the electronic document would be sent to the second consultant, then back to the first consultant, then back to the user”).

Farmer discloses 15. The information processing apparatus according to claim 14, wherein the processor is configured to, in a case where the at least one second item includes two or more second items and where at least one person is to be in charge of successive processes in which input for the two or more second items in the document on the route, accept an instruction for selecting the at least one person and returning the document (Farmer: Figure 3 and Paragraph [0056], “if the user's assigned activity is filling data into a form, the user may lack knowledge of the data necessary to fill the form completely, and so may consult on the form by sending it to someone who knows the missing data. In this example, the user may want to double-check the consultant's work, or may want to fill in additional information after the consultant, and so the user would choose to consult on the form so it would be returned to the user after the consultant handles it. Optionally, the consultant can herself choose to consult on the electronic document, in which case the electronic document would be sent to the second consultant, then back to the first consultant, then back to the user”).

Farmer discloses 16. The information processing apparatus according to claim 14, wherein the processor is configured to display a final person who has processed the document to be distinguished from another person among persons in charge of the processes in which information is allowed to be input for the at least one second item (Farmer: Figure 5 and Paragraphs [0052]-[0053], “An on-screen virtual routing slip 525 can list the past and future workflow participants and indicate whether the current user is assigned a present activity… The electronic document can be a form, in which case the electronic document 510 can be displayed with previously entered data 535.”; if the field is filled in by the penultimate participant, the form will be displayed differently to the final participant than to previous participants and the participant list will display all names other than the final name crossed out).

Farmer discloses 18. The information processing apparatus according to claim 13, wherein the processor is configured to determine whether the process in which the document is being processed is a process for which the information for the at least one second item is necessary based on information input for any of one or more items included in the document (Farmer: Figure 3 and Paragraph [0056], “if the user's assigned activity is filling data into a form, the user may lack knowledge of the data necessary to fill the form completely, and so may consult on the form by sending it to someone who knows the missing data. In this example, the user may want to double-check the consultant's work, or may want to fill in additional information after the consultant, and so the user would choose to consult on the form so it would be returned to the user after the consultant handles it. Optionally, the consultant can herself choose to consult on the electronic document, in which case the electronic document would be sent to the second consultant, then back to the first consultant, then back to the user”).

Farmer discloses 19. The information processing apparatus according to claim 1, wherein the processor is configured to determine the route based on information input for any of one or more items included in the document (Farmer: Figure 5 and Paragraphs [0052]-[0053], “An on-screen virtual routing slip 525 can list the past and future workflow participants and indicate whether the current user is assigned a present activity… The electronic document can be a form, in which case the electronic document 510 can be displayed with previously entered data 535.”; the participant routing list itself can be considered an item included in the document).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 2013/0167020 B2) as applied above in view of Bashir (US 2013/0254699 A1).

Farmer discloses 3. The information processing apparatus according to claim 1.
	Farmer does not explicitly disclose that the processor is configured to arrange a plurality of images respectively representing processes for processing the document in an order of the processes in accordance with the route and display the images in association with the first item.
	However, Bashir discloses that the processor is configured to arrange a plurality of images respectively representing processes for processing the document in an order of the processes in accordance with the route and display the images in association with the first item (Bashir: Figure 10 and Paragraph [0095], “the icons 610 may include a photograph or other graphic or icon associated with a participant”; each participant processing the document has a respective photograph/image).
	Farmer and Bashir are analogous art in the same field of endeavor as the instant invention as both are drawn to document workflows. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Bashir’s photo icons into the system of Farmer to allow for greater ease of use and readability. 

Farmer discloses 4. The information processing apparatus according to claim 2.
	Farmer does not explicitly disclose that the processor is configured to arrange a plurality of images respectively representing processes for processing the document in an order of the processes in accordance with the route and display the images in association with the first item.
	However, Bashir discloses that the processor is configured to arrange a plurality of images respectively representing processes for processing the document in an order of the processes in accordance with the route and display the images in association with the first item (Bashir: Figure 10 and Paragraph [0095], “the icons 610 may include a photograph or other graphic or icon associated with a participant”; each participant processing the document has a respective photograph/image).
	Farmer and Bashir are analogous art in the same field of endeavor as the instant invention as both are drawn to document workflows. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Bashir’s photo icons into the system of Farmer to allow for greater ease of use and readability. 

Farmer-Bashir teaches 5. The information processing apparatus according to claim 3, wherein the processor is configured to display an image corresponding to the first process to be distinguished from the other images (Bashir: Figure 10 and Paragraph [0095], “the icons 610 may include a photograph or other graphic or icon associated with a participant”; each participant processing the document has a respective photograph/image).

Farmer-Bashir teaches 6. The information processing apparatus according to claim 4, wherein the processor is configured to display an image corresponding to the first process to be distinguished from the other images (Bashir: Figure 10 and Paragraph [0095], “the icons 610 may include a photograph or other graphic or icon associated with a participant”; each participant processing the document has a respective photograph/image).

Farmer-Bashir teaches 9. The information processing apparatus according to claim 3, wherein the processor is configured to accept a first operation for designating the first item among items included in the document and determine the first process that is the final process for processing the document on the route among processes in which information is allowed to be input for the first item designated by the first operation (Farmer: Figure 5 and Paragraph [0052], “An on-screen virtual routing slip 525 can list the past and future workflow participants and indicate whether the current user is assigned a present activity.”; the participants are editable).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Bui (2018/0239959 A1) describes a system for tracking the progress of documents through multiple processes assigned to a plurality of people, including making sure that all necessary data and signatures are provided by the correct assignees (Bui: Paragraph [0286]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453